

117 HR 1149 IH: Communities Overregulating Networks Need Economic Competition Today Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1149IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Long introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit a State or political subdivision thereof from providing or offering for sale to the public retail or wholesale broadband internet access service, and for other purposes. 
1.Short titleThis Act may be cited as the Communities Overregulating Networks Need Economic Competition Today Act or the CONNECT Act. 2.Prohibition on government owned broadband networks (a)In generalExcept as provided in subsections (b)(1) and (c), a State or political subdivision thereof may not provide or offer for sale to the public, a telecommunications provider, or to a commercial provider of broadband internet access service, retail or wholesale broadband internet access service. 
(b)Transitional ruleAny State or political subdivision thereof providing or offering for sale, either to the public, a telecommunications provider, or to a provider of broadband internet access service, retail or wholesale broadband internet access service, before the date of the enactment of this section— (1)notwithstanding subsection (a), may continue to provide or offer for sale such service if the Commission finds there is no more than one other commercial provider of broadband internet access that provides competition for that service in a particular area; 
(2)shall notify each subscriber of the State or political subdivision if a commercial provider of retail broadband internet access enters the market; and (3)may not construct or extend facilities used to deliver broadband internet access service beyond the geographic area in which the State or political subdivision thereof lawfully operates. 
(c)ExceptionNotwithstanding subsection (a), this section does not apply to the Tennessee Valley Authority.  (d)Rules of construction (1)In generalThis section may not be construed to restrict a State or political subdivision thereof, from allowing the nondiscriminatory use of its rights-of-way, including access to utility poles, conduits, ducts, or similar support structures used for the deployment of facilities necessary to deliver broadband internet access service. 
(2)Public safetyThis section may not be construed to restrict a State or political subdivision thereof, from providing broadband facilities or services for 9–1–1, enhanced 9–1–1 service, or Next Generation 9–1–1. (e)Limitation of Commission authorityNotwithstanding any provision of law, including section 706 of the Communications Act of 1934 (47 U.S.C. 706), the Commission may not pre-empt State laws to permit a State or political subdivision thereof to provide or offer for sale to the public retail or wholesale broadband internet access service. 
(f)DefinitionsIn this section: (1)9–1–1 request for emergency assistanceThe term 9–1–1 request for emergency assistance means a communication, such as voice, text, picture, multimedia, or any other type of data that is sent to an emergency communications center for the purpose of requesting emergency assistance. 
(2)Broadband internet access serviceThe term broadband internet access service has the meaning given that term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. (3)Commonly accepted standardsThe term commonly accepted standards means— 
(A)the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity, including standards developed by the Third Generation Partnership Project, the Institute of Electrical and Electronics Engineers, the Alliance for Telecommunications Industry Solutions, the Internet Engineering Taskforce, and the International Telecommunications Union; and  (B)standards that are accredited by a recognized authority such as the American National Standards Institute. 
(4)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions:  (A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information.  
(B)Dispatch appropriate emergency response providers.  (C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers.  
(D)Analyze any communications received from emergency response providers.  (E)Support incident command functions. 
(5)Emergency response providerThe term emergency response provider— (A)has the meaning given that term under section 2 of the Homeland Security Act (47 U.S.C. 101); and 
(B)includes Federal, State, and local governmental and nongovernmental emergency public safety, fire, law enforcement, emergency response, emergency medical (including hospital emergency facilities), and related personnel, agencies, and authorities. (6)Enhanced 9–1–1 serviceThe term enhanced 9–1–1 service has the meaning given that term in section 7(10) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b(10)). 
(7)InteroperableThe term interoperable means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and related data such as location information and callback numbers from the public, then process and share the 9–1–1 requests for emergency assistance and related data with other emergency communications centers and emergency response providers, regardless of jurisdiction, equipment, device, software, service provider, or other relevant factors, and without the need for proprietary interfaces. (8)Next Generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that— 
(A)employs commonly accepted standards;  (B)enables the appropriate emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance; 
(C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and  (D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers. 
(9)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.  (10)Telecommunications providerThe term telecommunications provider means an eligible telecommunications carrier as designated under section 214(e)(2) of the Communications Act of 1934 (47 U.S.C. 214(e)(2)). 
